Case 1:21-cv-22015-DPG Document 1 Entered on FLSD Docket 05/31/2021 Page 1 of 4




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                 CASE NUMBER: ____________________

 ROSNY ETIENNE,

                    Plaintiff,

 vs.

 WAL-MART STORES EAST, LP,

             Defendant.
 ______________________________________/

                                               COMPLAINT

         COMES NOW, Plaintiff, ROSNY ETIENNE, by and through her undersigned counsel,

 and sues the Defendant, WAL-MART STORES EAST, LP, and alleges as follows:

                                            INTRODUCTION

         1.         This is a proceeding for damages to redress the deprivation of rights secured to

 the Plaintiff by

                                     JURISDICTION AND VENUE

         2.         The Court has jurisdiction over their controversy based upon the FMLA, and

 venue is proper as all acts described herein occurred within this judicial district.

                                                 PARTIES

         3.         At all times material hereto, the Plaintiff was/is a citizen of the United States, sui

 juris, and an employee of the Defendant.

         4.         At all times material hereto, the Plaintiff was an employee and member of a

 protected class within the meaning of the FMLA.




                                                      1
Case 1:21-cv-22015-DPG Document 1 Entered on FLSD Docket 05/31/2021 Page 2 of 4




         5.        At all times material hereto, Defendant was a Florida Corporation doing business

 and services in this judicial district, was the employer or former employer of the Plaintiff, and is

 an employer as defined by the FMLA.

                        EXHAUSTION OF ADMINISTRATIVE REMEDIES

         6.        The Plaintiff has exhausted and fulfilled all conditions precedent to the institution

 of this action.

                                       STATEMENT OF FACTS

         7.        The Plaintiff was an employee for the Defendant since October of 2014.

         8.        On January 7, 2021, Plaintiff went in for his shift and mentioned to his manager

 that he was not feeling well due to his asthma, a condition that it was known he suffered from.

         9.        Plaintiff was released from work on this date and went straight to the ER, where

 he was admitted for three days.

         10.       This is a qualifying leave pursuant to 29 C.F.R. Sec. 825.113(b).

         11.       Plaintiff timely notified his manager that he was being admitted, however the

 Defendant made no attempt to provide Plaintiff with the necessary FMLA paperwork.

         12.       Plaintiff was medicated the following day, January 8, 2021, and did not contact

 the Defendant given his medical state.

         13.       Plaintiff was released the following day, January 9, 2021, and returned to work

 for his 10 pm shift.

         14.       Around 5:00 am Sunday morning, January 10, 2021, Plaintiff’s manager informed

 him that he was terminated without reason.




                                                     2
Case 1:21-cv-22015-DPG Document 1 Entered on FLSD Docket 05/31/2021 Page 3 of 4




                                              COUNT I

                                      FMLA RETALIATION

        15.     The Plaintiff incorporates by reference paragraphs 1-14 herein.

        16.     At all times material to this lawsuit, the Plaintiff was entitled to leave under the

 FMLA.

        17.     As a result of this exercise of the FMLA, the Defendant intentionally, willfully

 and unlawfully retaliated against the Plaintiff, in violation of the FMLA.

        18.     That the Defendant’s decision to adversely affect the Plaintiff was both connected

 to, and in response to the Plaintiff’s FMLA coverage.

        19.     As a direct and proximate result of the Defendant’s unlawful treatment, the

 Plaintiff has suffered damages and will continue to suffer irreparable injury and damages in the

 future, under the FMLA.

        20.     The Plaintiff is entitled to an award of reasonable attorney's fees, expert fees,

 costs and expenses related to this litigation under the FMLA.

        WHEREFORE, the Plaintiff, ROSNY ETIENNE, requests that judgment be entered

 against the Defendant, WAL-MART STORES EAST, LP, for all damages recoverable under the

 FMLA, in addition to all litigation expenses and costs, including attorneys’ fees and any other

 lawful and equitable relief this Court deems to be just and proper.

                                    DEMAND FOR JURY TRIAL
    The Plaintiff demands a jury trial.




                                                   3
Case 1:21-cv-22015-DPG Document 1 Entered on FLSD Docket 05/31/2021 Page 4 of 4




       Dated: _____________.        Respectfully submitted,

                                    Law Offices of Levy & Levy, P.A.
                                    1000 Sawgrass Corporate Parkway
                                    Suite 588
                                    Sunrise, Florida 33323
                                    Telephone: (954) 763-5722
                                    Facsimile: (954) 763-5723
                                    Email: david@levylevylaw.com
                                    Service Email: assistant@levylevylaw.com
                                    Counsel for Plaintiff

                                    ____________________________
                                    DAVID M. COZAD, ESQ.
                                    F.B.N.: 333920




                                       4
